Case 1:19-cv-01529-CMA-KLM Document 153 Filed 09/08/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 19-cv-01529-CMA-KLM

   UNITED STATES OF AMERICA, ex reL.,
   THOMAS R. JARBOE,

         Plaintiff,

   v.

   CHERRY CREEK MORTGAGE CO., INC., a Colorado corporation,
   JEFFREY S. MAY, an individual, and
   STACEY L. HARDING, an individual,

         Defendants.


   ORDER DENYING PLAINTIFF/RELATOR JARBOE’S MOTIONS TO CONSOLIDATE
        AND TO STAY PENDING DECISION ON MOTION TO CONSOLIDATE


         This matter is before the Court on Plaintiff/Relator Thomas R. Jarboe’s (“Mr.

   Jarboe”) Motion to Consolidate (Doc. # 94) and Plaintiff and Relator Thomas R.

   Jarboe’s Motion to Stay Pending Decision on Motion to Consolidate Cases (“Motion to

   Stay”) (Doc. # 106). In his Motion to Consolidate, Mr. Jarboe moves the Court to

   consolidate Cherry Creek Mortgage Co. v. Thomas R. Jarboe, et al., Civil Case No.

   1:18-cv-00462-KLM (“Consolidated Labor Action”) with the instant case for discovery

   and pretrial purposes. In his Motion to Stay, Mr. Jarboe moves the Court to stay this

   action pending its decision on the Motion to Consolidate. See generally (Doc. # 106).

   Defendants Cherry Creek Mortgage Co., Inc., Jeffrey S. May, and Stacey L. Harding

   oppose both Motions. See generally (Doc. ## 100, 108).
Case 1:19-cv-01529-CMA-KLM Document 153 Filed 09/08/20 USDC Colorado Page 2 of 3




          The determination of whether to consolidate cases is governed by Rule 42(a) of

   the Federal Rules of Civil Procedure, which provides, in pertinent part:

          When actions involving a common question of law or fact are pending
          before the court, it may order a joint hearing or trial of any or all the
          matters in issue in the actions; it may order all the actions consolidated;
          and it may make such orders concerning proceedings therein as may tend
          to avoid unnecessary costs or delay.

   Fed. R. Civ. P. 42(a). This rule allows the Court “to decide how cases on its docket are

   to be tried so that the business of the [C]ourt may be dispatched with expedition and

   economy while providing justice to the parties.” Breaux v. Am. Family Mut. Ins. Co., 220

   F.R.D. 366, 367 (D. Colo. 2004) (quoting 9 Charles Alan Wright, et al., Fed. Prac. &

   Proc. § 2381 at 427 (2d ed. 1995)).

          The decision of whether to consolidate cases is committed to this Court’s sound

   discretion. Adams v. Veolia Transp., No. 11-cv-02491-PAB-KMT, 2012 WL 171470, at

   *1 (D. Colo. Jan. 20, 2012) (citing Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir.

   1978)). In exercising its discretion, the Court considers “whether judicial efficiency is

   best served by consolidation.” Otter Prod., LLC v. Treefrog Dev., Inc., No. 11-CV-

   02180-WJM-KMT, 2013 WL 490964, at *1 (D. Colo. Feb. 7, 2013) (quoting C.T. v.

   Liberal School Dist., 562 F. Supp. 2d 1324, 1346 (D. Kan. 2008)). “The [C]ourt generally

   weighs the saving of time and effort that consolidation would produce against any

   inconvenience, delay, or expense that consolidation would cause.” Id.

          Upon review of the Motion to Consolidate, Defendants’ Response (Doc. # 100),

   Plaintiff’s Reply (Doc. # 105), and the docket for this action and the Consolidated Labor

   Action, the Court concludes that judicial efficiency is not served by consolidation


                                                 2
Case 1:19-cv-01529-CMA-KLM Document 153 Filed 09/08/20 USDC Colorado Page 3 of 3




   because the instant action and the Consolidated Labor Action involve substantially

   different claims and parties. In this qui tam action, Plaintiff/Relator brings claims under

   the False Claims Act, 31 U.S.C. § 3279, and alleges violations of U.S. Department of

   Housing and Urban Development (“HUD”) regulations governing the Federal Housing

   Administration’s mortgage insurance program. By contrast, the Consolidated Labor

   Action involves state law claims for breach of contract and fiduciary duty, unjust

   enrichment, failure to pay wages and business expenses, conversion, and unfair

   competition. See (Consolidated Labor Action, Doc. ## 1, 3). Further, the United States

   is a party in interest in this matter only. Therefore, the Court determines that

   consolidation is not in the interest of judicial efficiency and exercises its discretion to

   deny the Motion. See Adams, 2012 WL 171470, at *1.

          For the foregoing reasons, Plaintiff/Relator Thomas R. Jarboe’s Motion to

   Consolidate (Doc. # 94) is hereby DENIED. Accordingly, Plaintiff and Relator Thomas

   R. Jarboe’s Motion to Stay Pending Decision on Motion to Consolidate Cases (Doc. #

   106) is DENIED AS MOOT.


          DATED: September 8, 2020


                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




                                                  3
